10

il

12

13

14

15

16

17

18

20

21

22

23

24

23

26

27

28

Case 3:20-cv-01795-JCS Document 8 Filed 07/22/20 Page 1 of 2

Joseph Bakhos Esq,

State Bar Number: 327036

17221 E. 17th St., Ste #F

Santa Ana, CA 92705

Telephone: [714]-617-5868

Email Address: jbakhoslaw@yahoo.com
Attorney for plaintiff

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

ADAM GHADIRI,
Plaintiff,

VS,

STRAUS CARPETS, a business entity, TE
STRAUS MAINTENANCE CO-STRAUS
CARPETS, a business entity; EAST BAY
AGENCY FOR CHILDREN, a business
entity,

Defendants

 

 

 

 

TO ALL PARTIES IN INTEREST:

Case Now: 3:20-cv-01795-JCS

NOTICE OF SETTLEMENT

NOTICE IS HEREBY GIVEN that Plaintiff, ADAM GHADIRI, has reached

a full and comprehensive settlement of this civil action with mutual general releases.

The settlement has been reached involving the Plaintiff and the Defendant, STRAUS

CARPETS, a business entity, TE STRAUS MAINTENANCE CO-STRAUS CARPETS, a

business entity; EAST BAY AGENCY FOR CHILDREN, a business entity.

if

ff

NOTICE OF SETTLEMENT

 
10

Il

12

13

16

17

18

19

20

2]

22

23

24

25

26

27

28

 

 

Case 3:20-cv-01795-JCS Document 8 Filed 07/22/20 Page 2 of 2

The parties are awaiting final execution and signing of the settlement paperwork.

DATED: 7} > ppere
Yt

Joseph Bakhos, Esq.
Attorney for Plaintiff

NOTICE OF SETTLEMENT

 
